Citation Nr: 0609850	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-29 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy in the lower extremities.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for renal 
insufficiency.
 
4.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).
 
6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric condition, other than PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran retired from  active military service in August 
1969, with 20 years service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 2003, February 2004, and April 2005 rating 
decisions.


FINDINGS OF FACT

1.  The evidence of record fails to show that the peripheral 
neuropathy in the veteran's lower extremities is related to 
his service-connected lower spine condition.

2.  The medical evidence of record fails to show that the 
veteran has been diagnosed with, or treated for, bilateral 
tinnitus.
  
3.  The evidence relating the veteran's renal insufficiency 
to his service connected disability is in relative equipoise 
with the evidence opposing such a connection. 

4.  The medical evidence of record fails to show that the 
veteran has been diagnosed with or treated for IBS.

5.  The veteran has not been diagnosed with PTSD.

6.  The veteran's claim of entitlement to service connection 
for a psychiatric condition was denied in an August 1970 
rating decision; the evidence of record submitted since 
August 1970 fails to raise a reasonable possibility of 
substantiating the veteran's claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  The criteria for service connection for bilateral 
tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

3.  The criteria for service connection for renal 
insufficiency are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

4.  The criteria for service connection for IBS are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).  

5.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).  

6.  The August 1970 rating decision which denied service 
connection for a nervous condition is final; new and material 
evidence has not been submitted, and the claim is not 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 20.302 (2005).
  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a). 

Peripheral Neuropathy
 
The veteran asserts that the peripheral neuropathy in his 
lower extremities is secondary to his service-connected 
herniated nucleus pulposus.

At a VA peripheral nerves examination in March 2005, the VA 
examiner indicated that the veteran's clinical history and 
neurological examination were compatible with a peripheral 
neuropathy in the lower extremities; however, he opined that, 
while the etiology of the veteran's peripheral neuropathy was 
not known, the veteran's peripheral neuropathy was not 
related to his service-connected lower spine condition.

VA treatment records similarly fail to attribute the 
veteran's peripheral neuropathy to any service-connected 
disability.

Given the absence of any medical evidence relating the 
veteran's peripheral neuropathy to either his time in service 
or to a service connected disability, the veteran's claim is 
denied.

Bilateral Tinnitus

The veteran asserts that he has bilateral tinnitus as a 
result of acoustic trauma incurred during his time in 
service, particularly during the Korean War.  

Service medical records fail to show any complaints of 
tinnitus during service.  The veteran's VA treatment records 
are similarly void of complaints of, a diagnosis of, or 
treatment for tinnitus in the several decades between the 
veteran's discharge from service in 1969 and his claim in 
2002.

No medical evidence has been submitted showing the presence 
of tinnitus; and in the absence of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, the veteran's claim of 
entitlement to service connection for tinnitus is denied.

Renal Insufficiency

The veteran asserted that his renal insufficiency was 
secondary to the medication he was taking for his service-
connected heart condition.

A VA examination was conducted in December 2002, at which the 
veteran was diagnosed with polycystic kidney disease and 
chronic renal insufficiency.  However, the examiner opined 
that the veteran's kidney conditions are not secondary to 
medications that he has taken for his service-connected heart 
condition.

Nevertheless, in March 2005, the veteran underwent a second 
VA examination at which the examiner again diagnosed him with 
renal insufficiency and opined that it was more likely than 
not secondary to hypertension and polycystic kidneys.

Given that the two medical opinions are from VA examiners 
with presumably similar credentials, the evidence for and 
against the veteran's claim is in relative equipoise.  As 
such, reasonable doubt is resolved in his favor, and the 
veteran's claim is therefore granted.

IBS

The veteran asserted that his IBS was secondary to the 
medication he was taking for his service-connected heart 
condition.

However, no mention of IBS was made at VA genitourinary 
examinations in either December 2002 or in March 2005.  
Furthermore, the veteran's VA treatment records fail to list 
IBS in his list of problems.

Evidence of IBS being either diagnosed or treated has not 
been presented; and, in the absence of medical proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim of entitlement to service connection for IBS 
is denied.

PTSD

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id. at 
(f)(1).

The veteran was awarded the combat infantry badge, and, as 
such, his combat exposure is conceded, and the combat related 
stressors which he has reported are presumed credible.

Nevertheless, after a VA examination in October 2004, the VA 
examiner noted that the veteran never had any psychiatric 
treatment in either the military or afterwards.  He diagnosed 
the veteran with a depressive disorder, but opined that the 
veteran did not fulfill the diagnostic criteria for PTSD.

VA treatment records are void of psychiatric treatment for 
PTSD, and there is no medical opinion of record diagnosing 
the veteran with PTSD based on his reported stressors.  As 
such, the veteran does not meet the criteria for service 
connection for PTSD, and his claim is therefore denied. 

II. New and Material Evidence

The veteran's claim of entitlement to service connection for 
a psychiatric condition, other than PTSD, was denied by an 
August 1970 rating decision, which is final.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 
C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

At the time the veteran's claim for service connection for a 
psychiatric condition was initially denied in 1970, the 
evidence of record included: service medical records and a VA 
psychiatric examination from November 1969 which diagnosed 
the veteran with a hysterical personality with conversion 
features that was mildly to moderately incapacitating.

In the 35 years since the veteran was denied in 1970, there 
is no medical evidence showing that he sought any psychiatric 
treatment.  In October 2004, the veteran underwent a VA PTSD 
examination from which a diagnosis of depressive disorder was 
rendered.  However, the examiner gave no indication that the 
veteran's depressive disorder was in any way related to 
service or began during service.  

While the diagnosis of a depressive disorder might be 
considered new evidence, it is not material in that evidence 
it does not raise a reasonable possibility of substantiating 
the claim for service connection, since it is an isolated 
diagnosis, decades after service, which has not been related 
to service.  Accordingly, new and material evidence having 
not been submitted, the claim of entitlement to service 
connection for a psychiatric condition remains denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by letters 
dated in October 2002, December 2003, and February 2005.  By 
these letters, and the statements of the case and 
supplemental statements of the case, the veteran was informed 
of all four elements required by the Pelegrini II Court as 
stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

VA treatment records and service medical records have been 
obtained.  The veteran has also been provided with several VA 
examinations of his various disabilities (the reports of 
which have been associated with the claims file).  
Additionally, he was offered the opportunity to testify at a 
hearing before the Board on several occasions, but he 
declined each time.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Service connection for peripheral neuropathy in the lower 
extremities is denied.

Service connection for PTSD is denied.

Service connection for bilateral tinnitus is denied.

Service connection for renal insufficiency is granted.

Service connection for IBS is denied.

New and material evidence having not been submitted, the 
previously denied claim of entitlement to service connection 
for a psychiatric condition, other than PTSD, is not reopened 
and this appeal is denied.  


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


